DETAILED ACTION
Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1-3, 5, 7, 8, and 10-20 are amended. Claims 1-20 remain pending before the Office.

Response to Arguments
The objection to claims 1 and 17-20 are withdrawn in view of the amendments to the claims. 
The 35 U.S.C. § 112(a) or 35 U.S.C. § 112, 1st paragraph rejection of claim 1 in sections 3.m and 3.n are maintained.  Applicants appears to agree that “position information” is limited to just location information and argues that the limitation “position information” in view of the specification would be understood to persons having ordinary skill in the art to mean location information.  The Office partially agrees.  The first clause in the body of claim 1 (as originally filed) recites “position information of the measurement subject.”  The original filed specification states that the position information acquisition unit acquires “position information (e.g. latitude and longitude) of the bodily information apparatus 100” (see [0020]).  Thus the specification seems to only teach that position information is location information of the apparatus.  It would seem however that the claim broadens this by stating position information of the measurement subject which is different than what the specification teaches (position information of the apparatus).  Because the claim uses position information of the measurement subject, the Office believes this may include the other possibilities noted in the prior Office Action.  The The bodily information measurement unit 2 measures bodily information such as blood pressure information (systolic blood pressure value, diastolic blood pressure value, pulse pressure, and the like) and a pulse rate of a measurement subject using a known configuration.”  The broadest reasonable interpretation of “bodily information” however is much broader than that taught in specification (see the previous Office Action for other examples).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  The Office suggest limiting bodily information to blood pressure and pulse rate as taught in the specification.  
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claims 1 and 13 in section 4.o and 4.q of the previous Office Action are withdrawn in view of the amendments to each claim.
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claims 1, 7, 8, 10, 11, 12, and 13 in section 4.p are maintained however.  Applicants argue that the claims were amended for clarity, but the Office still finds the claim to be indefinite.  Claim 1 initially recites “position information of the measurement subject” in the first clause of the body of the claim.  The second clause was amended to state, “-based on bodily information associated with the position information belonging to a plurality of pieces of pre-registered location information in the data, …” It would appear that the position information is first associated with the measurement subject, but then the claim states refers to “the position information belonging to a plurality of pieces …” It is still unclear how to interpret the two references to position information.  Are they referencing the same thing or different things?  The Office believes the position information is selected from a database of pre-registered locations and the apparatus analyzes the acquired position information to determine which of the pre-registered locations 
Applicant's arguments filed 8/28/2020 have been fully considered but they are not persuasive. Applicants argue that the 35 USC 101 rejections should be withdrawn because under Step 2A – prong two of the revised PEG analysis, the claims recite a practical application.  Specifically, Applicant argues:
“One example of integrating the exception into a practical application under Prong Two is when the additional elements reflect “an improvement in the functioning of a computer, or an improvement to other technology or technical field.” Id. at p. 55” (see pg. 14).
Under step 2A, prong two, the Office determines whether a practical application is integrated into the claim.  The analysis requires determining whether “an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.” The element(s) in the analysis are additional elements recited in the claim beyond the judicial exceptions that apply, rely on, or use the judicial exception.  As noted in the previous Office Action, the functions performed by at least the index generation unit and output unit can be interpreted as manual activity (i.e. the abstract idea).  There are no additional element(s) beyond those in claim 1 that apply, rely on, or use the identified judicial exceptions.  Although the data acquisition unit functions were interpreted as abstract as well, one could also view them as extra-solution data gathering (the recitation of the three units do not necessarily prevent an interpretation as manual activity also.  If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper’’).  The rejections are maintained. 
Applicant’s arguments, see pgs. 16-20, filed 8/28/2020, with respect to the rejection(s) of claim(s) 1, 7, 8, and 10-15 under 35 USC 102(a)(1) and 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shaw et al. (US 2012/0253488).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites “position information” at line 3.  A review of the specification indicates that this refers to geographic location of the person (see [0020]-[0021]).  However, the broadest reasonable interpretation of this limitation includes other types such as position of the body (i.e. 
Each of the independent claims also recite “bodily information.”  The disclosure indicates that this includes various types of blood pressure parameters and pulse rate (see [0022]).  The broadest reasonable interpretation of this limitation includes many other types of information such as glucose level, hematocrit, plasma volume, CFR, FFR, height, weight, color of the eyes, size of ears, BMI, color of eyes, sex, etc.   Applicants do not appear to have possession of the scope of the claim limitation as these do not appear to be relevant or even suggested by the applicants.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



 Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “position information of the measurement subject” at line 3 and then “the position information belonging to a plurality of pieces of pre-registered location 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 12, 13, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-6 and 16-20
Claim 1 recites, based on the 112(f) interpretation above, a computer with programming to perform various claimed functions (acquiring data, the index generation function, the output unit function).  The Office interpreted the various functions as mental/manual processes.  The interpretation under 112(f) does include a computer for performing the functions but this appears to fall closer to the application with a generic computer (see MPEP 2106.05(f)).  This judicial exception is not integrated into a practical application because there is nothing that applies, relies on, or uses the judicial exception. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements in the claim.  Claim 2 recites additional abstract output information.  Claim 3 recites calculations or mathematical concept.  Claim 4 further limits what type of bodily information is acquired which could be related to extra-solution data gathering.  Claim 5 
Claim 7 is rejected using the same argument for claim 1.  Claim 7 includes a different wherein statement at the end which was interpreted as additional mental/manual processes.
Claims 8 and 9
Claim 8 is also rejected using the same argument for claim 1.  Claim 8 also recites a different wherein clause at the end and an additional function the index generation unit which appear to be additional mental/manual processes.  Claim 9 relates to extra-solution data gathering.
 Claim 10 appears to be the method performed by the apparatus of claim 1 and is rejected using the same argument for claim 1.   
Claim 12 appears to be the method performed by the apparatus of claim 7 and is rejected using the same argument for claim 7. 
Claim 13 appears to be the method performed by the apparatus of claim 8 and is rejected using the same argument for claim 8.  
Claims 11, 14, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims recite a computer program which is a product that 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
 Claims 1, 3-6, 10, 11, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Banet et al. (US 2005/0010087) in view of Shaw et al. (US 2012/0253488). 
Regarding claim 1, Banet et al. disclose a diagnosis assistance apparatus comprising: 
a data acquisition unit configured to acquire data in which bodily information measured from a measurement subject and position information of the measurement subject at the time of measuring the bodily information are associated (per [0047] a remote host computer system can collect vital sign and GPS determined data, Fig. 5 shows a record displayed by the system 
an index generation unit configured to, based on the bodily information associated with the position information, generate numerical value indices for determining a bodily state of the measurement subject with respect to location information (numerical value indices was interpreted in view of Fig. 4 of specification which shows an example of a table showing vital sign data with the location at which it was measured; in that light the previously referenced Fig. 5 shows a table showing GPS location information and associated vital sign data); and
an output unit configured to output the numerical value indices (this was interpreted as vital sign data) and the location information (in [0048]-[0049], a care-provider can access the data via an interface to view these records to check on the patient’s status, thus records shown in the interface may be one example an output unit outputting the numerical value indices).
Although the 112(b) issue for claim 1 remains, the following modification of Banet et al. used the interpretation discussed in section 4 above.  The Office believes the apparatus determines the user’s geographical location and determines an average vital sign reading (numerical index) while the user is in that particular location (the particular location being one that is known and programmed into the system).   In [0062] of the Banet reference, an exercise application is discussed that involves tracking GPS location along with vital sign data.  Shaw also teaches the tracking of vital sign data with GPS location data during physical activity such as exercise (see [0125] where GPS location data is acquired with other data associated with physical activity, the associated data may include a biometric parameter such as heart rate).  Shaw teaches that the acquisition of the associated data (e.g. heart rate) can be “recorded at various granularities. For example, associated data can correspond to each GPS data point, the entire activity (e.g., the associated data includes averages of the metrics), or portions of the activity 
Claim 10 is the method performed by the apparatus of claim 1 and is rejected using the same argument for claim 1.  
Claim 11
Regarding claim 3, Shaw et al. teach wherein the index generation unit generates an average value of the bodily information associated with the plurality of pieces of position information belonging to a piece of location information among the plurality of pieces of location information as the numerical value index for the piece of location information (see the quoted section of Shaw above that references averages of the metrics).  The rationale for modifying remains the same. 
 Regarding claim 4, Banet et al. disclose wherein the bodily information is a blood pressure value, a pulse, or a pulse pressure (see the table in interface web page shown in Fig. 5 which includes BP and pulse; as noted previously, Shaw also teaches heart rate).
Regarding claim 5, Banet et al. disclose wherein the output unit causes the numerical value indices and the respective pieces of location information corresponding to the numerical value indices to be displayed on a display unit (see interface web page shown in Fig. 5 which shows an index of numerical values related to certain vital signs displayed with GPS location information), and when a piece of location information among the plurality of pieces of pre-registered location information is selected on a screen of the display unit, the output unit causes the bodily information associated with the position information belonging to the piece of location information to be displayed on the display unit (see [0057] – “Vital-sign data displayed on these web pages, for example, can be sorted and analyzed depending on the patient's medical history, age, sex, medical condition, and geographic location”; Shaw also teaches this at the end of [0040] – see last two sentences).
Regarding claim 6, Banet et al. disclose a bodily information measurement apparatus comprising: 
the diagnosis assistance apparatus according to any one of claim 1 (see claim 1 rejection); 
a bodily information measurement unit configured to measure the bodily information (see vital sign monitor 40 in Fig. 1); 
a position information acquisition unit configured to acquire the position information ([0015] – “The system also includes a global positioning system that determines location-based data”); and 
a storage unit configured to store the data in which the bodily information and the position information acquired by the position information acquisition unit at the time of measuring the bodily information are associated ([0051] – “retrieve vital-sign data stored in the monitor's memory”), wherein the data acquisition unit acquires the data from the storage unit (per [0047] a remote host computer system can collect vital sign and GPS determined data).
Regarding claim 18, Banet et al. disclose a bodily information measurement apparatus comprising: 
the diagnosis assistance apparatus according to any one of claim 3 (see claim 3 rejection above); 
a bodily information measurement unit configured to measure the bodily information; a position information acquisition unit configured to acquire the position information; and a storage unit configured to store the data in which the bodily information and the position information acquired by the position information acquisition unit at the time of measuring the bodily information are associated, wherein the data acquisition unit acquires the data from the storage unit (see claim 6 rejection above).
Regarding claim 19, Banet et al. disclose a bodily information measurement apparatus comprising: 
the diagnosis assistance apparatus according to any one of claim 4 (see claim 4 rejection above); 
a bodily information measurement unit configured to measure the bodily information; a position information acquisition unit configured to acquire the position information; and a 
Regarding claim 20, Banet et al. disclose a bodily information measurement apparatus comprising: 
the diagnosis assistance apparatus according to any one of claim 5 (see claim 5 rejection above); 
a bodily information measurement unit configured to measure the bodily information; a position information acquisition unit configured to acquire the position information; and a storage unit configured to store the data in which the bodily information and the position information acquired by the position information acquisition unit at the time of measuring the bodily information are associated, wherein the data acquisition unit acquires the data from the storage unit (see claim 6 rejection above).
Claim 2, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Banet et al. in view of Shaw et al. as applied to claim 1 above and further in view of Miller et al. (US 2015/0305675).
Regarding claim 2, Banet et al. do not disclose wherein based on the numerical value indices generated for the plurality of pieces of pre-registered location information, the output unit outputs information for performing notification of whether or not the measurement subject is a type of person whose bodily state becomes abnormal depending on a location based on a specific piece of location information.  Banet et al. is concerned with white coat syndrome where a particular patient setting may cause changes in vital signs however (see [0006]).  The ability to correlate location data to an abnormal condition was known in the arts.  For example, Miller et al. teach a wearable stress testing device (See abstract).  Miller et al. teach, “[i]n one example, the analysis tool can determine that a user is at work in an office location. When the analysis tool detects an increase in a heart rate or a blood pressure of a user, the analysis tool can correlate heart rate or blood pressure measurements with the location information to determine a cause of the increase in heart rate or blood pressure. For example, when a heart rate or blood pressure of an individual increases while at a work in an office, the analysis tool may determine that the heart rate or blood pressure increase may be due to psychological causes (such as stress) rather than physiological causes (such as exercising or working out) because the user is at a location where an individual may be relatively less likely to physically exert himself or herself compared to an outdoor location or a gym location” (see [0056] and [0055]).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Banet et al. to include an analysis that can output whether a particular location may be correlated to an abnormal bodily state as taught by Miller et al. because this feature may help a doctor understand the basis for the abnormal bodily state (note the modification in view of Shaw may result would result in the ability to provide granularity as to user locations and not just simply straight GPS coordinates). 
Regarding claim 16, Shaw et al. disclose wherein the index generation unit generates an average value of the bodily information associated with the plurality of pieces of position information belonging to a piece of location information among the plurality of pieces of pre-registered location information as the numerical value index for the piece of location information (see claim 3 rejection).
Claim 17 is rejected using the same argument for claim 6.
Claims 7, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Banet et al. (US 2005/0010087) in view of Shaw et al. (US 2012/0253488) and Giftakis et al. (US 2006/0224067).
Regarding claim 7, the first three clauses in the body of the claim are rejected using the same argument for claim 1 above.  However, Banet et al. do not disclose wherein the index generation unit generates a variation amount of the bodily information associated with the plurality of pieces of position information belonging to a piece of location information among the plurality of pieces of location At block 1212, the one or more processors may determine metrics of one or more of the pre-event, event and post-event portions of the cardiac signal. In one embodiment, the metrics may relate to heart rate. Some of the heart rate metrics that may be determined include the following that may be taken over the entire portion of the cardiac signal or over a subset of the portion: mean heart rate, median heart rate, maximum heart rate, minimum heart rate and standard deviation of the heart rate”).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Banet et al. to also include a metric such as the variation (standard deviation) of the bodily information as taught by Giftakis et al. when reporting/outputting because it can help the care-provider that is reviewing the record ascertain how reliable the data is.  
Claim 12 is the method performed by the apparatus of claim 7 and is rejected using the same argument for claim 7.
Claim 14 is a program that outlines the instructions executed by the apparatus of claim 7 and is therefore also rejected using the same arguments for claim 7 as the apparatus in Banet et al. is run by a computer (see Abstract).
Claims 8, 9, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Banet et al. (US 2005/0010087) in view of Shaw et al. (US 2012/0253488) and Nagatani et al. (JP02010005004A).
Regarding claim 8, the first three clauses in the body of the claim are rejected using the same argument for claim 1 above.  However, Banet et al. do not disclose wherein the bodily information measured from the measurement subject includes first bodily information and second bodily information, and the index generation unit generates a ratio between respective variation amounts of the first bodily information and the second bodily information associated with the plurality of pieces of 
Claim 9, Banet et al. disclose wherein the first bodily information is a blood pressure value and the second bodily information is a pulse (see Fig. 5 where blood pressure and heart rate are measured).  Nagatani et al. also teach that the two types of bodily information is BP and HR (see previously cited Abstract).  The rationale for modifying remains the same.
Claim 13 is the method performed by the apparatus of claim 8 and is rejected using the same argument for claim 8 (see 35 USC 112(b) issue above).
Claim 15 is a program that outlines the instructions executed by the apparatus of claim 8 and is therefore also rejected using the same arguments for claim 8 as the apparatus in Banet et al. is run by a computer (see Abstract).

Conclusion
Claims 1-20 are rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892.  The examiner can normally be reached on 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/THO Q TRAN/               Examiner, Art Unit 3791     


/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791